Gray, C. J.
The decree nisi under the St. of 1870, c. 404, § 3, did not dissolve the marriage. Graves v. Graves, 108 Mass. 314. Edgerly v. Edgerly, 112 Mass. 53. The repeal of that section by the St. of 1873, e. 371, § 5, did not make that decree an absolute divorce, but took away the authority which the court had under that section, as held in Bigelow v. Bigelow, 108 Mass. 38, to make it absolute on the petition of either party. By the express terms of the St. of 1873, c. 371, § 3, the authority thereby conferred upon the court to grant a divorce from the bond of matrimony can be exercised only “ on petition of any party to whom a divorce nisi, or a divorce from bed and board has teen granted.” The petitioner, not being the party to whom, but being the party against whom, the divorce nisi was decreed, is not therefore entitled to a divorce from the bond of matrimony. And not being divorced from the bond of matrimony, he cannot have leave, under the St. of 1873, c. 371, § 4, to marry again.

Petition dismissed.